                Case 2:17-cv-01809-TSZ Document 51 Filed 05/06/20 Page 1 of 1



 1

 2

 3
                            UNITED STATES DISTRICT COURT
 4                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 5
      SECURITIES AND EXCHANGE
 6    COMMISSION,
 7                          Plaintiff,

 8         v.                                         C17-1809 TSZ

 9    DONALD E. MacCORD, JR.;                         MINUTE ORDER
      SHANNON D. DOYLE; AND DIGI
10    OUTDOOR MEDIA, INC.,

11                          Defendants.

12
          The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
13
          (1)    Pursuant to the Joint Status Report, docket no. 50, filed by plaintiff
14 Securities and Exchange Commission and defendants Shannon D. Doyle and Digi
   Outdoor Media, Inc., the stay imposed by the Minute Order entered March 5, 2018,
15 docket no. 23, shall remain in full force and effect. The parties shall file another Joint
   Status Report on or before August 31, 2020. A draft of such Joint Status Report shall be
16 mailed to defendant pro se Donald MacCord at least three (3) weeks before the deadline
   for submission.
17
          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
18 record and to defendant pro se Donald E. MacCord, Jr., Register Number 48702-086, at
   Montgomery Federal Prison Camp, Maxwell Air Force Base, Montgomery, AL 36112.
19
          Dated this 6th day of May, 2020.
20
                                                     William M. McCool
21                                                   Clerk

22                                                  s/Karen Dews
                                                    Deputy Clerk
23

     MINUTE ORDER - 1
